  Case 1:19-cv-01702-MSG Document 6 Filed 11/14/19 Page 1 of 3 PageID #: 30



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

AMGEN INC.,                                            )
                                                       )
                        Plaintiff,                     )
                                                       )
        v.                                             ) C.A. No. 19-1702 (MSG)
                                                       )
THE ACME LABORATORIES LTD.,                            )
                                                       )
                        Defendant.                     )

                                     CONSENT JUDGMENT

        Plaintiff Amgen Inc. (“Amgen”) and Defendant The ACME Laboratories Ltd. (“ACME”),

the parties in Civil Action No. 19-1702, have agreed to terms and conditions representing a

negotiated settlement of this action and have set forth those terms and conditions in an executed

Settlement Agreement (the “Settlement Agreement”).             Now the parties, by their respective

undersigned attorneys, hereby stipulate and consent to entry of judgment and an injunction in this

action as follows:

        1.      This Court has jurisdiction over the subject matter of the above action and has

personal jurisdiction over the parties.

        2.      As used in this Consent Judgment, (i) the term “ACME Product” shall mean a drug

product manufactured, imported, offered for sale, sold, marketed, or distributed pursuant to

Abbreviated New Drug Application No. 213325; and (ii) the term “Affiliate” shall mean any entity

or person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or

is under common control with ACME; for purposes of this definition, “control” means

(a) ownership, directly or through one or more intermediaries, of (1) more than fifty percent (50%)

of the shares of stock entitled to vote for the election of directors, in the case of a corporation, or

(2) more than·fifty percent (50%) of the equity interests in the case of any other type of legal entity
  Case 1:19-cv-01702-MSG Document 6 Filed 11/14/19 Page 2 of 3 PageID #: 31



or status as a general partner in any partnership, or (b) any other arrangement whereby an entity or

person has the right to elect a majority of the Board of Directors or equivalent governing body of a

corporation or other entity or the right to direct the management and policies of a corporation or

other entity.

        3.      ACME has admitted, for itself and its Affiliates, that Amgen’s U.S. Patent Number

9,375,405, (the “Amgen Patent”) is enforceable and valid.

        4.      ACME has admitted, for itself and its Affiliates, that the manufacture, use, offer to

sell, or sale of ACME Product in the United States, and importation of the ACME Product into the

United States, would infringe the Amgen Patent.

        6.      ACME, its Affiliates, and those persons or entities in active concert or participation

with them, including any of their respective successors and assigns, are enjoined under the Amgen

Patent, including any extensions and/or additional periods of exclusivity to which Amgen is or

becomes entitled, from infringing the Amgen Patent by making, having made, using, offering to sell,

or selling ACME Product in the United States, or importing ACME Product into the United States,

unless specifically authorized pursuant to the Settlement Agreement.

        7.      Except as the Parties have provided in the Settlement Agreement, by virtue of this

Consent Judgment all other claims and demands for relief prayed for by Amgen against ACME in

this action are deemed to be satisfied.

        8.      ACME has agreed that in the event of breach or violation by ACME of the terms of

this Consent Judgment, jurisdiction and venue for an action for a preliminary injunction against such

breach or violation exists in this District Court, and ACME hereby waives any and all defenses based

on personal jurisdiction and venue.




                                                  2
  Case 1:19-cv-01702-MSG Document 6 Filed 11/14/19 Page 3 of 3 PageID #: 32



       9.      Compliance with this Consent Judgment may be enforced by Amgen and its

successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

       10.     This Court retains jurisdiction to enforce and supervise performance under this

Consent Judgment and the Settlement Agreement.

       11.     The above action, including all claims, counterclaims and affirmative defenses, is

hereby dismissed without prejudice and without costs, disbursements or attorneys’ fees to any party.



MORRIS, NICHOLS, ARSHT & TUNNELL LLP             LEYDIG, VOIT & MAYER, LTD.

/s/ Jack B. Blumenfeld                           /s/ Gregory C. Bays
_____________________________________            _____________________________________
Jack B. Blumenfeld (#1014)                       Gregory C. Bays
Derek J. Fahnestock (#4705)                      Two Prudential Plaza
1201 North Market Street                         180 North Stetson Avenue, Suite 4900
P.O. Box 1347                                    Chicago, IL 60601-6745
Wilmington, DE 19899                             (312) 616-5600
(302) 658-9200                                   gbays@leydig.com
jblumenfeld@mnat.com
dfahnestock@mnat.com                             Attorneys for Defendant The ACME
                                                 Laboratories Ltd.
Attorneys for Plaintiff Amgen Inc.



       SO ORDERED this _____ day of _____________, 2019.



                                              _________________________________
                                              The Honorable Mitchell S. Goldberg




                                                 3
